PER CURIAM:
This is an appeal from the grant by the district court of a declaratory judgment and permanent injunction in favor of Chick-fil-A, Inc. (Chick-fil-A) against CFT Developments, LLC, Panda Restaurant Group, Inc. and Panda Express, Inc. (collectively, Panda Express). After discovery and a four-day bench trial, the district court enforced a valid restrictive covenant precluding Panda Express from constructing, leasing or operating a restaurant on property adjoining Chick-fil-A in Mount Dora, Florida. It permanently enjoined Panda Express from operating a restaurant on that property.
We have thoroughly reviewed the record in this case, the briefs, the arguments of counsel presented, and the well-reasoned findings of fact and conclusions of law made by the district court. Finding no error, the judgment of the district court is affirmed.
AFFIRMED.